

Exhibit 10.1
TRUIST FINANCIAL CORPORATION
2012 INCENTIVE PLAN
Restricted Stock Unit Agreement
(Non-Employee Directors)

Grant Date:February 25, 2020Date Vested (Subject to Section 3):December 31, 2020

THIS AGREEMENT (the “Agreement”), made effective as of February 25, 2020 (the
“Grant Date”), between TRUIST FINANCIAL CORPORATION, a North Carolina
corporation (“TFC”) for itself and its Affiliates, and the Non-Employee Director
(the “Participant”) specified in the accompanying Notice of Grant and Agreement
(the “Notice of Grant”), is made pursuant to and subject to the provisions of
the Truist Financial Corporation 2012 Incentive Plan, as it may be amended
and/or restated from time to time (the “Plan”).
RECITALS:
TFC desires to carry out the purposes of the Plan by affording the Participant
an opportunity to acquire shares of TFC Common Stock, $5.00 par value per share
(the “Common Stock”), as hereinafter provided.
In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Incorporation of Plan. The rights and duties of TFC and the Participant under
this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in this Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise provided
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.
2.Grant of Restricted Stock Unit. Subject to the terms of this Agreement and the
Plan, TFC hereby grants the Participant a Restricted Stock Unit (the “Award”)
for the number of whole shares of Common Stock (the “Shares”) specified in the
Notice of Grant. The “Restriction Period” is the period beginning on the Grant
Date and ending on such date or dates, and satisfaction of such conditions, as
described in Section 3 and Section 4 herein. For the purposes herein, the Shares
subject to the Award are units that will be reflected in a book account
maintained by TFC and that will be settled in whole shares of Common Stock, if
and to the extent permitted pursuant to this Agreement and the Plan. Prior to
distribution of the Shares upon vesting of the Award, the Award shall represent
an unsecured obligation of TFC, payable (if at all) only from TFC’s general
assets.
- 1 -



--------------------------------------------------------------------------------



3.Vesting of Award. Subject to the terms of the Plan and this Agreement
(including but not limited to the provisions of Section 4 and Section 5 herein),
the Award shall become fully vested and earned on December 31, 2020. The
Administrator has sole authority to determine whether and to what degree the
Award has vested and is payable, and to interpret the terms and conditions of
this Agreement and the Plan.
4.Termination of Service; Forfeiture of Award; Effect of Change of Control.
(a)Except as may be otherwise provided in the Plan or Section 4(b) of this
Agreement, in the event that the service of the Participant as a Director
terminates for any reason and the Award has not vested pursuant to Section 3,
then the Award, to the extent not vested as of the Participant’s termination of
service date, shall be forfeited immediately upon such termination of service,
and the Participant shall have no further rights with respect to the Award or
the Shares underlying the Award. The Administrator (or its designee, to the
extent permitted under the Plan) shall have sole discretion to determine if a
Participant’s rights have terminated pursuant to the Plan and this Agreement,
including but not limited to the authority to determine the basis for the
Participant’s termination of service. The Participant expressly acknowledges and
agrees that, except as otherwise provided herein, the termination of the
Participant’s service as a Director shall result in forfeiture of the Award and
the underlying Shares to the extent the Award has not vested as of the
Participant’s termination of service date. As used in this Agreement, the phrase
“termination of service” means a “separation from service,” within the meaning
of Section 409A, as a Director.
(b)Notwithstanding the provisions of Section 3 and Section 4(a), the following
provisions shall apply if any of the following shall occur prior to December 31,
2020:
(i)Death. In the event that the Participant remains in the continuous service of
TFC or an Affiliate as a Director from the Grant Date until the Participant’s
death, the Award shall become fully vested as of the date of death without
regard to the vesting schedule set forth in Section 3 herein.
(ii)Disability. In the event that the Participant remains in the continuous
service of TFC or an Affiliate as a Director from the Grant Date until the date
of the Participant’s disability (as determined by the Administrator or its
designee in accordance with the Plan and, if applicable, Section 409A), the
Award shall become fully vested as of the Participant’s date of termination of
service as a Director on account of disability without regard to the vesting
schedule set forth in Section 3 herein.
(iii)Change of Control.
(A) In the event that there is “Change of Control,” as defined in Section
4(b)(iii)(B), of TFC subsequent to the date hereof, the Award shall be payable
in accordance with this
- 2 -



--------------------------------------------------------------------------------



Agreement and become fully vested as of the effective date of such event without
regard to the vesting schedule set forth in Section 3 herein.
(B)  For purposes of this Section 4(b)(iii), a “Change of Control” will be
deemed to have occurred on the earliest of the following dates: (i) the date any
person or group of persons (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), together with
its affiliates, excluding employee benefit plans of TFC and its Affiliates, is
or becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of TFC representing
thirty percent (30%) or more of the combined voting power of TFC’s then
outstanding securities; or (ii) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of TFC (other than such an offer
by TFC for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any consecutive twelve- (12-)
month period during the Restriction Period of the Award constituted TFC’s Board,
plus new directors whose election or nomination for election by TFC’s
shareholders is approved by a vote of at least two-thirds of the directors still
in office who were directors at the beginning of such twelve- (12-) month period
(collectively, the “Continuing Directors”), cease for any reason during such
twelve- (12-) month period to constitute at least two-thirds of the members of
such board of directors; (iii) the date that a transaction for the sale or
disposition by TFC of all or substantially all of TFC’s assets (within the
meaning of Section 409A) closes or is otherwise successfully consummated; or
(iv) the date that any one person, or more than one person acting as a group,
acquires ownership of stock of TFC that, together with stock held by such person
or group constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of TFC within the meaning of Section
409A.
5.Settlement of Award and Distribution of Shares.
- 3 -



--------------------------------------------------------------------------------



(a)Upon vesting, the Award shall be payable in a lump sum in whole shares of
Common Stock. Fractional Shares shall not be issuable hereunder, and unless the
Administrator determines otherwise, any such fractional Share shall be
disregarded.
(b)Shares of Common Stock subject to the Award shall, upon vesting of the Award,
be issued and distributed to the Participant (or, if the Participant is
deceased, to the Participant’s beneficiary or beneficiaries) in a lump sum
within two and one-half (2 ½) months after the end of the Restriction Period
(provided that if such two and one-half (2 ½) month period begins in one
calendar year and ends in another, the Participant (or the Participant’s
beneficiary or beneficiaries) shall not have the right to designate the calendar
year of payment).
6.No Right to Continued Service. Neither the Plan, the grant of the Award, nor
any other action related to the Plan shall confer upon the Participant any right
to continue in the service of TFC or an Affiliate as a Director or in any other
capacity or affect in any way with the right of TFC or an Affiliate to terminate
the Participant’s service at any time. Except as otherwise expressly provided in
the Plan or this Agreement or as determined by the Administrator, all rights of
the Participant with respect to the Award shall terminate upon termination of
the service of the Participant with TFC or an Affiliate. The grant of the Award
does not create any obligation on the part of TFC to grant any further Awards.
7.Nontransferability of Award and Shares. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession. The designation of a beneficiary in accordance
with Plan procedures does not constitute a transfer; provided, however, that
unless disclaimer provisions are specifically included in a beneficiary
designation form accepted by the Administrator, no beneficiary of the
Participant may disclaim the Award. The Participant shall not sell, transfer,
assign, pledge or otherwise encumber the Shares subject to the Award until the
Restriction Period has expired and all conditions to vesting and distribution
have been met.
8.Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of TFC with respect to the grant of
the Award or any related rights, and the Participant hereby waives any rights or
claims related to any such statements, representations or agreements. This
Agreement does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, service agreement, or any
other similar agreement between the Participant and TFC or an Affiliate,
including, but not limited to, any restrictive covenants contained in such
agreements.
9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of North Carolina, without regard to the principles
of conflicts of law, and in accordance with applicable United States federal
laws.
10.Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be amended or terminated only by the written agreement of the
parties hereto. The waiver by TFC of a breach of any provision of this Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the
- 4 -



--------------------------------------------------------------------------------



Plan and this Agreement (without Participant consent) to the extent necessary to
comply with applicable law or changes to applicable law (including but in no way
limited to Section 409A and federal securities laws), and the Participant hereby
consents to any such amendments to the Plan and this Agreement.
11.Issuance of Shares; Rights as Shareholder. The Participant and the
Participant’s legal representatives, legatees or distributees shall not be
deemed to be the holder of any Shares subject to the Award and shall not have
any voting rights, dividend rights or other rights of a shareholder unless and
until such Shares have been issued to the Participant or them. No Shares subject
to the Award shall be issued at the time of grant of the Award. Shares subject
to the Award shall be issued in the name of the Participant (or, if the
Participant is deceased, in the name of the Participant’s beneficiary or
beneficiaries) as soon as practicable after, and only to the extent that, the
Award has vested and if such distribution is otherwise permitted under the terms
of Section 5 herein. Neither dividends nor dividend equivalent rights shall be
granted in connection with the Award, and the Award shall not be adjusted to
reflect the distribution of any dividends on the Common Stock (except as may be
otherwise provided under the Plan). No dividends on the Shares shall be payable
prior to both (i) the vesting of the Award and (ii) the issuance and
distribution of Shares to the Participant.
12.Withholding; Tax Matters; Fees.
(a)TFC shall report all income and prior to the delivery or transfer of Shares
or any other benefit conferred under the Plan, TFC or its agent shall withhold
all required local, state, federal, foreign and other income tax obligations and
any other amount required to be withheld by any governmental authority or law
and paid over by TFC to such authority for the account of such recipient. In
accordance with procedures established by the Administrator (including, without
limitation, procedures established by the Administrator after TFC’s adoption of
ASU 2016-09, Compensation – Stock Compensation (Topic 718) dated March, 2016),
the Participant may arrange to pay all applicable taxes in cash. In the event
the Participant does not make such arrangements, such tax obligations shall be
satisfied by the withholding of Shares to which the Participant is entitled. The
number of Shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to the amount of such obligations being satisfied.
(b)TFC has made no warranties or representations to the Participant with respect
to the tax consequences (including but not limited to income tax consequences)
related to the Award or issuance, transfer or disposition of Shares (or any
other benefit) pursuant to the Award, and the Participant is in no manner
relying on TFC or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences with respect to the Award (including but not limited to the
acquisition or disposition of the Shares subject to the Award) and that the
Participant should consult a tax advisor prior to such acquisition or
disposition. The Participant acknowledges that the Participant has been advised
that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and
- 5 -



--------------------------------------------------------------------------------



the consequences thereof. The Participant also acknowledges that TFC has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.
(c)All third party fees relating to the release, delivery, or transfer of any
Award or Shares shall be paid by the Participant or other recipient. To the
extent the Participant or other recipient is entitled to any cash payment from
TFC or any of its Affiliates, the Participant hereby authorizes the deduction of
such fees from such payment(s) without further action or authorization of the
Participant or other recipient; and to the extent the Participant or other
recipient is not entitled to any such payments, the Participant or other
recipient shall pay TFC or its designee an amount equal to such fees immediately
upon the third party’s charge of such fees.
13.Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement is
final and binding on the parties hereto.
14.Notices. Any and all notices under this Agreement shall be in writing and
sent by hand delivery or by certified or registered mail (return receipt
requested and first-class postage prepaid), in the case of TFC, to its Human
Resources Division, 214 N Tryon Street, Charlotte, NC 28202, attention: Chief
Human Resources Officer, and in the case of the Participant, to the last known
address of the Participant as reflected in TFC’s records.
15.Severability. The provisions of this Agreement are severable, and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
16.Compliance with Laws; Restrictions on Award and Shares. TFC may impose such
restrictions on the Award and the Shares or other benefits underlying the Award
as it may deem advisable, including without limitation restrictions under the
federal securities laws, federal tax laws, the requirements of any stock
exchange or similar organization and any blue sky, state or foreign securities
laws applicable to such Award or Shares. Notwithstanding any other provision in
the Plan or this Agreement to the contrary, TFC shall not be obligated to issue,
deliver or transfer any shares of Common Stock, make any other distribution of
benefits under the Plan, or take any other action, unless such delivery,
distribution or action is in compliance with all applicable laws, rules and
regulations (including but not limited to the requirements of the Securities
Act). TFC may cause a restrictive legend or legends to be placed on any Shares
issued pursuant to the Award in such form as may be prescribed from time to time
by applicable laws and regulations or as may be advised by legal counsel.
17.Successors and Assigns. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators and permitted
transferees and beneficiaries and TFC and its successors and assigns.
- 6 -



--------------------------------------------------------------------------------



18.Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.
19.Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, subject to any applicable laws to the contrary, TFC may reduce the
amount of any benefit or payment otherwise payable to or on behalf of the
Participant by the amount of any obligation of the Participant to TFC or an
Affiliate that is or becomes due and payable, and the Participant shall be
deemed to have consented to such reduction; provided, however, that to the
extent Section 409A is applicable, such offset shall not exceed the greater of
Five Thousand Dollars ($5,000) or the maximum offset amount then permitted under
Section 409A.
20.Adjustment of Award. The Administrator shall have authority to make
adjustments to the terms and conditions of the Award in recognition of unusual
or nonrecurring events affecting TFC or any Affiliate, or the financial
statements of TFC or any Affiliate, or of changes in applicable laws,
regulations or accounting principles, if the Administrator determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
necessary or appropriate to comply with applicable laws, rules or regulations.
IN WITNESS WHEREOF, TFC and the Participant have entered into this Agreement
effective as of the Grant Date. Should the Participant fail to acknowledge his
or her electronic acceptance of this Agreement, this Agreement may become null
and void as of the Grant Date and the Participant may forfeit any and all rights
hereunder at the discretion of the Administrator.


- 7 -

